Citation Nr: 9915485	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  97-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from April 1978 to June 
1986.

This appeal arises from rating decision of November 1996 from 
the San Juan, Puerto Rico, Regional Office (RO).


REMAND

The service medical records note that the veteran underwent 
psychological testing in May 1985 and apparently received 
other psychiatric treatment during the same time period.  The 
RO attempted to obtain additional records of this psychiatric 
treatment.  The National Personnel Records Center (NPRC) 
responded that all available medical records had been 
previously forwarded.  The Adjudication Procedure Manual 
(M21-1) indicates that mental hygiene records are filed by 
treating facility and that a request for such records should 
indicate that "other" records are being requested.  
However, the request for information (VA Form 21-3101) 
completed by the RO requested "medical" records.  Since the 
RO's request did not correctly specify the records sought and 
the response from NPRC did not address the availability of 
mental hygiene records from treating military facility, the 
case will be returned to the RO to again attempt to obtain 
records of the inservice psychiatric treatment.   

Private hospital records note psychiatric hospitalizations 
from 1990 to 1995 and illicit drug abuse.  The report of a VA 
examination, dated in February 1998, indicates that the 
veteran gave the impression of being under the influence of 
some kind of substance or medication.  Since the veteran has 
a history of illicit drug use and he appeared to be under the 
influence of drugs at the time the February 1998 VA 
examination was conducted, hospital observation and 
examination of the veteran would be useful to obtain a 
psychiatric assessment that is not influenced by illicit drug 
use.  Therefore, the case will be returned to the RO to 
schedule additional examination.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the veteran's 
mental hygiene evaluation and treatment 
records from NPRC for the period from 
April 1985 through July 1985 at the U.S. 
Air Force Hospital at Langley, Virginia.  
This request should be made in accordance 
with the provisions of M21-1, Part III, 
Para 4.17f(2).

2.  Following receipt of the above 
requested records, the RO should request 
that the veteran be hospitalized for a 
period of psychiatric observation and 
evaluation by a board of two 
psychiatrists.  All appropriate tests and 
studies should be conducted.  The 
examiners should be requested to render a 
diagnosis for any current psychiatric 
disorder(s) that may be present.  The 
examiners should also render an opinion, 
based on examination of the veteran and a 
review of the medical evidence in the 
claims file, as to whether the veteran's 
current psychiatric problems began in 
service or are related to service.  The 
examiners should present all findings, 
and the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiners for 
review prior to evaluation of the 
veteran.

3.  Following completion of the above, 
the RO should again review the veteran's 
claims and determine whether service 
connection for a psychiatric disorder and 
headaches can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)



Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


